UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2281



REID R. ROGERS,

                                              Plaintiff - Appellant,

          versus


MONTGOMERY COUNTY, MARYLAND, CIRCUIT COURT;
FREDERICK COUNTY CIRCUIT COURT; ATTORNEY
GRIEVANCE COMMISSION OF MARYLAND; INVESTIGA-
TIVE COUNSEL; COMMISSION ON JUDICIAL DISABILI-
TIES; JAMES DOBSON, Doctor; RUSH LIMBAUGH,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-2599-WMN)


Submitted:   October 20, 1998          Decided:     November 16, 1998


Before ERVIN, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reid R. Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reid R. Rogers appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Rogers v. Montgomery County, No. CA-98-2599-WMN (D.

Md. Aug. 19, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2